Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 12, 2016

The Court of Appeals hereby passes the following order:

A16A1936. JAMAL DELEON CALLOWAY v. THE STATE.

      On June 12, 2013, Jamal Deleon Calloway pled guilty to four counts of armed
robbery. He subsequently filed an out-of-time motion and amended motion to
withdraw his guilty plea, which the trial court denied on August 18, 2015. Calloway
then filed a motion for an out-of-time appeal. The trial court denied this motion on
April 11, 2016, and Calloway filed his notice of appeal from that order on May 16,
2016. We lack jurisdiction.
      Pretermitting whether Calloway was entitled to a direct appeal from the April
11, 2016 order, to be timely, a notice of appeal must be filed within 30 days of entry
of the order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a
notice of appeal is an absolute requirement to confer jurisdiction on this Court. See
Couch v. United Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997).
Because Calloway filed his notice of appeal 35 days after entry of the order he seeks
to appeal, it is untimely. Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            07/12/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.